Exhibit 10.3
 

 
NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS, A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.


THIS WARRANT MAY NOT BE TRANSFERRED EXCEPT AS PROVIDED IN SECTION 24.




No. W-
                Right to Purchase __________ Shares of Common Stock of eMagin
Corporation





EMAGIN CORPORATION


Common Stock Purchase Warrant




EMAGIN CORPORATION, a Delaware corporation, hereby certifies that, for value
received, ______________________ or registered assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time or from time to time before 5:00 p.m., New York City time, on the
Expiration Date (such capitalized term and all other capitalized terms used
herein having the respective meanings provided herein), [BEFORE ISSUANCE INSERT
AMOUNT OF SHARES EQUAL TO 70% OF THE NUMBER OF SHARES INITIALLY ISSUABLE UPON
CONVERSION OF THE NOTE BEING ISSUED TO THE HOLDER OF THIS WARRANT, DETERMINED
WITHOUT REGARD TO ANY LIMITATION ON CONVERSION] paid and nonassessable shares of
Common Stock at a purchase price per share equal to the Purchase Price. The
number of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided in this Warrant.


1. Definitions.


(a) As used in this Warrant, the term “Holder” shall have the meaning assigned
to such term in the first paragraph of this Warrant.
 
 

--------------------------------------------------------------------------------



 
(b) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Warrant.


(c) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the subject Person. For purposes of this
definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.


“Aggregate Purchase Price” means at any time an amount equal to the product
obtained by multiplying (x) the Purchase Price times (y) the number of shares of
Common Stock for which this Warrant may be exercised at such time, determined
without regard to any limitations on exercise of this Warrant contained in
Section 2(c).


“Aggregation Parties” shall have the meaning provided in Section 2(c).


“AMEX” means the American Stock Exchange, Inc.


“Board of Directors” means the Board of Directors of the Company.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law or
executive order to remain closed.


“Common Stock” includes the Company's Common Stock, par value $0.001 per share,
(and any purchase rights issued with respect to the Common Stock in the future)
as authorized on the date hereof, and any other securities into which or for
which the Common Stock (and any such rights issued with respect to the Common
Stock) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise and any stock (other than
Common Stock) and other securities of the Company or any other Person which the
Holder at any time shall be entitled to receive, or shall have received, on the
exercise of this Warrant, in lieu of or in addition to Common Stock.


“Common Stock Equivalents” means any warrant, option, subscription or purchase
right with respect to shares of Common Stock, any security convertible into,
exchangeable for, or otherwise entitling the holder thereof to acquire, shares
of Common Stock or any warrant, option, subscription or purchase right with
respect to any such convertible, exchangeable or other security.


2

--------------------------------------------------------------------------------


“Company” shall include eMagin Corporation, a Delaware corporation, and any
corporation that shall succeed to or assume the obligations of eMagin
Corporation hereunder in accordance with the terms hereof.


“Computed Market Price” shall mean the arithmetic average of the daily VWAPs for
each of the three Trading Days immediately preceding the applicable Measurement
Date (such VWAPs being appropriately and equitably adjusted for any stock
splits, stock dividends, recapitalizations and the like occurring or for which
the record date occurs during such three Trading Days).


“Current Fair Market Value” means when used with respect to the Common Stock as
of a specified date with respect to each share of Common Stock, the average of
the closing prices of the Common Stock sold on all securities exchanges
(including the NYSE, the AMEX, the Nasdaq and the Nasdaq Capital Market) on
which the Common Stock may at the time be listed, or, if there have been no
sales on any such exchange on such day, the average of the highest bid and
lowest asked prices on all such exchanges at the end of regular trading on such
day, or, if on such day the Common Stock is not so listed, the average of the
representative bid and asked prices quoted in the Nasdaq System as of 4:00 p.m.,
New York City time, or, if on such day the Common Stock is not quoted in the
Nasdaq System, the average of the highest bid and lowest asked price on such day
in the domestic over-the-counter market as reported by Pink Sheets, LLC, or any
similar successor organization, in each such case averaged over a period of five
Trading Days consisting of the day as of which the Current Fair Market Value of
Common Stock is being determined (or if such day is not a Trading Day, the
Trading Day next preceding such day) and the four consecutive Trading Days prior
to such day. If on the date for which Current Fair Market Value is to be
determined the Common Stock is not listed on any securities exchange or quoted
in the Nasdaq System or the over-the-counter market, the Current Fair Market
Value of Common Stock shall be the highest price per share which the Company
could then obtain from a willing buyer (not an employee or director of the
Company at the time of determination) in an arms'-length transaction for shares
of Common Stock sold by the Company, from authorized but unissued shares, as
determined in good faith by the Board of Directors.


“Designated Person” means any of Mr. John Atherly, Mr. Gary Jones and Ms. Susan
Jones.


“DTC” shall have the meaning provided in Section 2(c).


“Event of Default” shall have the meaning provided in the Notes.


“Excluded Shares” shall have the meaning provided in Section 2(c).


“Expiration Date” means July 21, 2011.


3

--------------------------------------------------------------------------------


“FAST” shall have the meaning provided in Section 2(c).


“Issuance Date” means the date of original issuance of this Warrant or its
predecessor instrument.


“Market Price” means with respect to any security on any day the closing bid
price of such security on such day on the Nasdaq or the Nasdaq Capital Market or
the NYSE or the AMEX, as applicable, or, if such security is not listed or
admitted to trading on the Nasdaq, the Nasdaq Capital Market, the NYSE or the
AMEX, on the principal national securities exchange or quotation system on which
such security is quoted or listed or admitted to trading, in any such case as
reported by Bloomberg, L.P. or, if not quoted or listed or admitted to trading
on any national securities exchange or quotation system, the average of the
closing bid and asked prices of such security on the over-the-counter market on
the day in question, as reported by the Pink Sheets, LLC, or a similar generally
accepted reporting service, or if not so available, in such manner as furnished
by any New York Stock Exchange member firm selected from time to time by the
Board of Directors for that purpose, or a price determined in good faith by the
Board of Directors.


“Measurement Date” for any sale, transfer or disposition (but not including the
cancellation or expiration) of Common Stock or Common Stock Equivalents by a
Designated Person means the date that is three Trading Days after the earlier of
(i) the date such Designated Person files a Form 4 with the SEC with respect to
such sale, transfer or disposition and (ii) the date such Designated Person is
required to file a Form 4 with the SEC with respect to such sale, transfer or
disposition; provided, however, that if such Designated Person is not required,
or is no longer required, to file a Form 4 with respect to such sale, transfer
or disposition, the Measurement Date shall be the date that is five Trading Days
after the date of such sale, transfer or disposition.


“Nasdaq” means the Nasdaq Global Market.


“1934 Act” means the Securities Exchange Act of 1934, as amended.


“1933 Act” means the Securities Act of 1933, as amended.


“Note” means any of the 6% Senior Secured Convertible Notes due 2007-2008 issued
by the Company pursuant to the Note Purchase Agreement and the Other Note
Purchase Agreements.


“Note Purchase Agreement” means the Note Purchase Agreement, dated as of July
21, 2006, by and between the Company and the original Holder of this Warrant.


“NYSE” means the New York Stock Exchange, Inc.


“Other Note Purchase Agreements” means the several Note Purchase Agreements by
and between the Company and the several buyers named therein in the form of the
Note Purchase Agreement pursuant to which certain of the Notes are being or will
be issued.


4

--------------------------------------------------------------------------------


“Other Securities” means any stock (other than Common Stock) and other
securities of the Company or any other Person which the Holder at any time shall
be entitled to receive, or shall have received, on the exercise of this Warrant,
in lieu of or in addition to Common Stock, or which at any time shall be
issuable or shall have been issued in exchange for or in replacement of Common
Stock or Other Securities pursuant to Section 5.


“Other Warrants” shall mean the Common Stock Purchase Warrants (other than this
Warrant) issued or issuable pursuant to the Other Note Purchase Agreements.


“Permitted Designated Person Sale” means a sale by John Atherly, occurring on or
after January 1, 2007, of shares of Common Stock in an amount not to exceed
50,000 shares in the aggregate in any fiscal quarter of the Company (such number
of shares subject to equitable adjustments for stock splits, stock dividends,
combinations, capital reorganizations and similar events relating to the Common
Stock occurring after the Issuance Date).


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.


“Purchase Price” means $0.36, subject to adjustment as provided in this Warrant.


“Registration Period” shall have the meaning provided in the Note Purchase
Agreement.


“Registration Statement” shall have the meaning provided in the Note Purchase
Agreement.


“Reorganization Event” means the occurrence of any one or more of the following
events:


(i) any consolidation, merger or similar transaction of the Company or any
Subsidiary with or into another entity (other than a merger or consolidation or
similar transaction of a Subsidiary into the Company or a wholly-owned
Subsidiary in which there is no change in the outstanding Common Stock); or the
sale or transfer of all or substantially all of the assets of the Company and
the Subsidiaries in a single transaction or a series of related transactions; or


(ii) the occurrence of any transaction or event in connection with which all or
substantially all the Common Stock shall be exchanged for, converted into,
acquired for or constitute the right to receive securities of any other Person
(whether by means of a Tender Offer, liquidation, consolidation, merger, share
exchange, combination, reclassification, recapitalization, or otherwise); or


5

--------------------------------------------------------------------------------


(iii) the acquisition by a Person or group of Persons acting in concert as a
partnership, limited partnership, syndicate or group, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, of beneficial ownership of securities of the Company representing 50%
or more of the combined voting power of the outstanding voting securities of the
Company ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors.


“Restricted Ownership Percentage” shall have the meaning provided in Section
2(c).


“Restricted Securities” means securities that are not eligible for resale
pursuant to Rule 144(k) under the 1933 Act (or any successor provision).


“Rule 144A” means Rule 144A as promulgated under the 1933 Act.


“SEC” means the Securities and Exchange Commission.


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by the Company.


“Tender Offer” means a tender offer, exchange offer or other offer by the
Company to repurchase outstanding shares of its capital stock.


“Trading Day” means a day on whichever of the national securities exchange, the
Nasdaq, the Nasdaq Capital Market or other securities market which then
constitutes the principal securities market for the Common Stock is open for
general trading of securities.


“VWAP” of any security on any Trading Day means the volume-weighted average
price of such security on such Trading Day on the Principal Market, as reported
by Bloomberg Financial, L.P., based on a Trading Day from 9:30 a.m., Eastern
Time, to 4:00 p.m., Eastern Time, using the AQR Function, for such Trading Day;
provided, however, that during any period the VWAP is being determined, the VWAP
shall be subject to equitable adjustments from time to time on terms consistent
with Section 6.3 of the Note and otherwise reasonably acceptable to the Holder
for (i) stock splits, (ii) stock dividends, (iii) combinations, (iv) capital
reorganizations, (v) issuance to all holders of Common Stock of rights or
warrants to purchase shares of Common Stock, (vi) distribution by the Company to
all holders of Common Stock of evidences of indebtedness of the Company or cash
(other than regular quarterly cash dividends), and (vii) similar events relating
to the Common Stock, in each case which occur, or with respect to which the “ex”
date occurs, during such period.


“Warrant” means this instrument as originally executed or if later amended or
supplemented in accordance with its terms, then as so amended or supplemented.


6

--------------------------------------------------------------------------------


“Warrant Shares” means the shares of Common Stock issuable upon exercise of this
Warrant.


2. Exercise of Warrant.


(a) Exercise. This Warrant may be exercised by the Holder in whole at any time
or in part from time to time on or before the Expiration Date by (x) giving a
subscription form in the form of Exhibit 1 to this Warrant (duly executed by the
Holder) to the Company, (y) making payment, in cash or by certified or official
bank check payable to the order of the Company, or by wire transfer of funds to
the account of the Company, in any such case, in the amount obtained by
multiplying (a) the number of shares of Common Stock designated by the Holder in
the subscription form by (b) the Purchase Price then in effect and (z)
surrendering this Warrant to the Company within three Trading Days after such
submission of a subscription form. An exercise of this Warrant shall be deemed
to have occurred on the date when the Holder shall have so given the
subscription form and made such payment. On any partial exercise the Company
will forthwith issue and deliver to or upon the order of the Holder a new
Warrant or Warrants of like tenor, in the name of the Holder or as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
providing in the aggregate on the face or faces thereof for the purchase of the
number of shares of Common Stock for which such Warrant or Warrants may still be
exercised. The subscription form may be surrendered by telephone line facsimile
transmission to such telephone number for the Company as shall have been
specified in writing to the Holder by the Company; provided, however, that if
the subscription form is given to the Company by telephone line facsimile
transmission the Holder shall send an original of such subscription form to the
Company within ten Business Days after such subscription form is so given to the
Company; provided further, however, that any failure or delay on the part of the
Holder in giving such original of any subscription form shall not affect the
validity or the date on which such subscription form is so given by telephone
line facsimile transmission.


(b) Net Exercise. Notwithstanding anything to the contrary contained in Section
2(a), if the Holder shall exercise this Warrant (1) during the period beginning
one year after the Issuance Date and at a time when a Registration Statement
covering the resale by the Holder of shares of Common Stock (or Other
Securities) issuable upon exercise of this Warrant is not effective or is not
available for use by the Holder or (2) an Event of Default shall have occurred
and be continuing, then in either such case in the preceding clause (1) or (2)
the Holder may elect to exercise this Warrant, in whole at any time or in part
from time to time, by receiving upon each such exercise a number of shares of
Common Stock as determined below, upon submission of the subscription form
annexed hereto (duly executed by the Holder) to the Company (followed by
surrender of this Warrant to the Company within three Trading Days after such
submission of a subscription form), in which event the Company shall issue to
the Holder a number of shares of Common Stock computed using the following
formula:


X = Y x (A - B)
A


 


7

--------------------------------------------------------------------------------

 
where,


   
X =
the number of shares of Common Stock to be issued to the Holder




   
Y =
the number of shares of Common Stock as to which this Warrant is to be exercised




   
A =
the Current Fair Market Value of one share of Common Stock calculated as of the
latest Trading Day immediately preceding the exercise of this Warrant




   
B =
the Purchase Price



(c) 9.9% Limitation. 


(1) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon exercise pursuant
to the terms hereof at any time shall not exceed a number that, when added to
the total number of shares of Common Stock deemed beneficially owned by the
Holder (other than by virtue of the ownership of securities or rights to acquire
securities that have limitations on the Holder's right to convert, exercise or
purchase similar to the limitation set forth herein (the “Excluded Shares”),
together with all shares of Common Stock deemed beneficially owned at such time
(other than by virtue of the ownership of the Excluded Shares) by Persons whose
beneficial ownership of Common Stock would be aggregated with the beneficial
ownership by the Holder for purposes of determining whether a group exists or
for purposes of determining the Holder’s beneficial ownership (the “Aggregation
Parties”), in either such case for purposes of Section 13(d) of the 1934 Act and
Regulation 13D-G thereunder (including, without limitation, as the same is made
applicable to Section 16 of the 1934 Act and the rules promulgated thereunder),
would result in beneficial ownership by the Holder or such group of more than
9.9% of the shares of Common Stock for purposes of Section 13(d) or Section 16
of the 1934 Act and the rules promulgated thereunder (as the same may be
modified by the Holder as provided herein, the “Restricted Ownership
Percentage”). The Holder shall have the right at any time and from time to time
to reduce its Restricted Ownership Percentage immediately upon notice to the
Company in the event and only to the extent that Section 16 of the 1934 Act or
the rules promulgated thereunder (or any successor statute or rules) is changed
to reduce the beneficial ownership percentage threshold thereunder to a
percentage less than 10%. If at any time the limits in this Section 2(c) make
this Warrant unexercisable in whole or in part, the Company shall not by reason
thereof be relieved of its obligation to issue shares of Common Stock at any
time or from time to time thereafter but prior to the Expiration Date upon
exercise of this Warrant as and when shares of Common Stock may be issued in
compliance with such restrictions.


(2) For purposes of this Section 2(c), in determining the number of outstanding
shares of Common Stock at any time the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's then most
recent Form 10-Q, Form 10-K or other public filing with the SEC, as the case may
be, (2) a public announcement by the Company that is later than any such filing
referred to in the preceding clause (1) or (3) any other notice by the Company
or its transfer agent setting forth the number shares of Common Stock
outstanding and knowledge the Holder may have about the number of shares of
Common Stock issued upon conversion or exercise of Common Stock Equivalents by
any Person, including the Holder, which are not reflected in the preceding
clauses (1) through (3). Upon the written request of the Holder, the Company
shall within three Business Days confirm in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of Common Stock Equivalents, including the Warrants, by the Holder
or its Affiliates, in each such case subsequent to, the date as of which such
number of outstanding shares of Common Stock was reported.


8

--------------------------------------------------------------------------------


3. Delivery of Stock Certificates, etc., on Exercise. (a) As soon as practicable
after the exercise of this Warrant and in any event within three Trading Days
thereafter, upon the terms and subject to the conditions of this Warrant, the
Company at its expense (including the payment by it of any applicable issue or
stamp taxes) will cause to be issued in the name of and delivered to the Holder,
or as the Holder (upon payment by the Holder of any applicable transfer taxes)
may direct, a certificate or certificates for the number of fully paid and
nonassessable shares of Common Stock (or Other Securities) to which the Holder
shall be entitled on such exercise, in such denominations as may be requested by
the Holder, which certificate or certificates shall be free of restrictive and
trading legends (except to the extent permitted under Section 5(b) of the Note
Purchase Agreement), plus, in lieu of any fractional share to which the Holder
would otherwise be entitled, cash equal to such fraction multiplied by the then
Current Fair Market Value of one full share of Common Stock, together with any
other stock or Other Securities or any property (including cash, where
applicable) to which the Holder is entitled upon such exercise pursuant to
Section 2 or otherwise.  In lieu of delivering physical certificates for the
shares of Common Stock or (Other Securities) issuable upon any exercise of this
Warrant, provided the Company's transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder, the Company shall use commercially
reasonable efforts to cause its transfer agent electronically to transmit such
shares of Common Stock (or Other Securities) issuable upon conversion to the
Holder (or its designee), by crediting the account of the Holder’s (or such
designee’s) broker with DTC through its Deposit Withdrawal Agent Commission
system (provided that the same time periods herein as for stock certificates
shall apply). The Company shall pay any taxes and other governmental charges
that may be imposed under the laws of the United States of America or any
political subdivision or taxing authority thereof or therein in respect of the
issue or delivery of shares of Common Stock (or Other Securities) or payment of
cash upon exercise of this Warrant (other than income taxes imposed on the
Holder). The Company shall not be required, however, to pay any tax or other
charge imposed in connection with any transfer involved in the issue of any
certificate for shares of Common Stock (or Other Securities) issuable upon
exercise of this Warrant or payment of cash to any Person other than the Holder,
and in case of such transfer or payment the Company shall not be required to
deliver any certificate for shares of Common Stock (or Other Securities) upon
such exercise or pay any cash until such tax or charge has been paid or it has
been established to the Company's reasonable satisfaction that no such tax or
charge is due.


(b) If in any case the Company shall fail to issue and deliver or cause to be
delivered the shares of Common Stock to the Holder within five Trading Days of a
particular exercise of this Warrant, in addition to any other liabilities the
Company may have hereunder, under the Note Purchase Agreement and under
applicable law, (A) the Company shall pay or reimburse the Holder on demand for
all out-of-pocket expenses, including, without limitation, reasonable fees and
expenses of legal counsel, incurred by the Holder as a result of such failure;
(B) if as a result of such failure the Holder shall suffer any direct damages or
liabilities from such failure (including, without limitation, margin interest
and the cost of purchasing securities to cover a sale (whether by the Holder or
the Holder's securities broker) or borrowing of shares of Common Stock by the
Holder for purposes of settling any trade involving a sale of shares of Common
Stock made by the Holder during the period beginning on the Issuance Date and
ending on the date the Company delivers or causes to be delivered to the Holder
such shares of Common Stock), then, in addition to any amounts payable pursuant
to Section 3(a), the Company shall upon demand of the Holder pay to the Holder
an amount equal to the actual, direct, demonstrable out-of-pocket damages and
liabilities suffered by the Holder by reason thereof which the Holder documents,
and (C) the Holder may by written notice (which may be given by mail, courier,
personal service or telephone line facsimile transmission) or oral notice
(promptly confirmed in writing), given at any time prior to delivery to the
Holder of the shares of Common Stock issuable in connection with such exercise
of the Holder's right, rescind such exercise and the subscription form relating
thereto, in which case the Holder shall thereafter be entitled to exercise that
portion of this Warrant as to which such exercise is so rescinded and to
exercise its other rights and remedies with respect to such failure by the
Company. Notwithstanding the foregoing the Company shall not be liable to the
Holder under clauses (A) or (B) of the immediately preceding sentence to the
extent the failure of the Company to deliver or to cause to be delivered such
shares of Common Stock results from fire, flood, storm, earthquake, shipwreck,
strike, war, acts of terrorism, crash involving facilities of a common carrier,
acts of God, or any similar event outside the control of the Company (it being
understood that the action or failure to act of the Company's Transfer Agent
shall not be deemed an event outside the control of the Company except to the
extent resulting from fire, flood, storm, earthquake, shipwreck, strike, war,
acts of terrorism, crash involving facilities of a common carrier, acts of God,
or any similar event outside the control of such Transfer Agent or the
bankruptcy, liquidation or reorganization of such Transfer Agent under any
bankruptcy, insolvency or other similar law). The Holder shall notify the
Company in writing (or by telephone conversation, confirmed in writing) as
promptly as practicable following the third Trading Day after the Holder
exercises this Warrant if the Holder becomes aware that such shares of Common
Stock so issuable have not been received as provided herein, but any failure so
to give such notice shall not affect the Holder's rights under this Warrant or
otherwise. In the case of the Company’s failure to issue and deliver or cause to
be delivered the shares of Common Stock to the Holder within five Trading Days
of a particular exercise of this Warrant, the amount payable by the Company
pursuant to clause (B) of this Section 3(b) with respect to such exercise shall
be reduced by the amount of payments previously paid by the Company to the
Holder pursuant to Section 8(a)(4) of the Note Purchase Agreement with respect
to such exercise.


9

--------------------------------------------------------------------------------


4. Adjustment for Dividends in Other Stock, Property, etc.; Reclassification,
etc. In case at any time or from time to time on or after the Issuance Date, all
holders of Common Stock (or Other Securities) shall have received, or (on or
after the record date fixed for the determination of stockholders eligible to
receive) shall have become entitled to receive, without payment therefor,


(a) other or additional stock, rights, warrants or other securities or property
(other than cash) by way of dividend, or


(b) any cash (excluding cash dividends payable solely out of earnings or earned
surplus of the Company), or


(c) other or additional stock, rights, warrants or other securities or property
(including cash) by way of spin-off, split-up, reclassification,
recapitalization, combination of shares or similar corporate rearrangement,


other than (i) additional shares of Common Stock (or Other Securities) issued as
a stock dividend or in a stock-split (adjustments in respect of which are
provided for in Section 6) and (ii) rights or warrants to subscribe for Common
Stock at less than the Current Fair Market Value (adjustments in respect of
which are provided in Section 7), then and in each such case the Holder, on the
exercise hereof as provided in Section 2, shall be entitled to receive the
amount of stock, rights, warrants and Other Securities and property (including
cash in the cases referred to in subdivisions (b) and (c) of this Section 4)
which the Holder would hold on the date of such exercise if on the date of such
action specified in the preceding clauses (a) through (c) (or the record date
therefor) the Holder had been the holder of record of the number of shares of
Common Stock called for on the face of this Warrant and had thereafter, during
the period from the date thereof to and including the date of such exercise,
retained such shares and all such other or additional stock, rights, warrants
and Other Securities and property (including cash in the case referred to in
subdivisions (b) and (c) of this Section 4) receivable by the Holder as
aforesaid during such period, giving effect to all adjustments called for during
such period by Section 5.


5. Exercise upon a Reorganization Event. In case of any Reorganization Event the
Company shall, as a condition precedent to the consummation of the transactions
constituting, or announced as, such Reorganization Event, cause effective
provisions to be made so that the Holder shall have the right thereafter, by
exercising this Warrant (in lieu of the shares of Common Stock of the Company
and Other Securities or property purchasable and receivable upon exercise of the
rights represented hereby immediately prior to such Reorganization Event) to
purchase the kind and amount of shares of stock and Other Securities and
property (including cash) receivable upon such Reorganization Event by a holder
of the number of shares of Common Stock that might have been received upon
exercise of this Warrant immediately prior to such Reorganization Event. Any
such provision shall include provisions for adjustments in respect of such
shares of stock and Other Securities and property that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. The provisions of this Section 5 shall apply to successive
Reorganization Events.


6. Adjustment for Certain Extraordinary Events. If on or after the Issuance Date
the Company shall (i) issue additional shares of the Common Stock as a dividend
or other distribution on outstanding Common Stock, (ii) subdivide or reclassify
its outstanding shares of Common Stock, or (iii) combine its outstanding shares
of Common Stock into a smaller number of shares of Common Stock, then, in each
such event, the Purchase Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the Purchase Price in effect immediately prior
to such event by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Purchase Price then in effect. The Purchase Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 6. The Holder shall thereafter, on the
exercise hereof as provided in Section 2, be entitled to receive that number of
shares of Common Stock determined by multiplying the number of shares of Common
Stock which would be issuable on such exercise immediately prior to such
issuance, subdivision or combination, as the case may be, by a fraction of which
(i) the numerator is the Purchase Price in effect immediately prior to such
issuance and (ii) the denominator is the Purchase Price in effect on the date of
such exercise.


10

--------------------------------------------------------------------------------


7. Issuance of Rights or Warrants to Common Stockholders at less than Current
Fair Market Value. If the Company shall on or after the Issuance Date issue
rights or warrants to all holders of its outstanding shares of Common Stock
entitling them to subscribe for or purchase shares of Common Stock at a price
per share less than the Current Fair Market Value on the record date fixed for
the determination of stockholders entitled to receive such rights or warrants,
then


(a) the Purchase Price shall be adjusted so that the same shall equal the price
determined by multiplying the Purchase Price in effect at the opening of
business on the day after such record date by a fraction of which the numerator
shall be the number of shares of Common Stock outstanding at the close of
business on such record date plus the number of shares which the aggregate
offering price of the total number of shares so offered would purchase at such
Current Fair Market Value, and the denominator shall be the number of shares of
Common Stock outstanding on the close of business on such record date plus the
total number of additional shares of Common Stock so offered for subscription or
purchase; and


(b) the number of shares of Common Stock which the Holder may thereafter
purchase upon exercise of this Warrant at the opening of business on the day
after such record date shall be increased to a number equal to the quotient
obtained by dividing (x) the Aggregate Purchase Price in effect immediately
prior to such adjustment in the Purchase Price pursuant to clause (a) of this
Section 7 by (y) the Purchase Price in effect immediately after such adjustment
in the Purchase Price pursuant to clause (a) of this Section 7.


Such adjustment shall become effective immediately after the opening of business
on the day following the record date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock are not delivered pursuant to such rights or warrants, upon the expiration
or termination of such rights or warrants, the Purchase Price shall be
readjusted to the Purchase Price which would then be in effect had the
adjustments made upon the issuance of such rights or warrants been made on the
basis of delivery of only the number of shares of Common Stock actually
delivered and the number of shares of Common Stock for which this Warrant may
thereafter be exercised shall be readjusted (subject to proportionate adjustment
for any intervening exercises of this Warrant) to the number which would then be
in effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of delivery of only the number of shares of Common Stock
actually delivered. In the event that such rights or warrants are not so issued,
the Purchase Price shall again be adjusted to be the Purchase Price which would
then be in effect if such record date had not been fixed and the number of
shares of Common Stock for which this Warrant may thereafter be exercised shall
again be adjusted (subject to proportionate adjustment for any intervening
exercises of this Warrant) to be the number which would then be in effect if
such record date had not been fixed. In determining whether any rights or
warrants entitle the Holder to subscribe for or purchase shares of Common Stock
at less than such Current Fair Market Value, and in determining the aggregate
offering price of such shares of Common Stock, there shall be taken into account
any consideration received for such rights or warrants, the value of such
consideration, if other than cash, to be determined by the Board of Directors.
Notwithstanding the foregoing, if any of the adjustments to the Purchase Price
as set forth in this Section 7 will require the Company to seek stockholder
approval pursuant to Rule 713 of the AMEX and such stockholder approval has not
yet been obtained, then the adjustment shall not take effect until such
stockholder approval is obtained. The Company shall use its commercially
reasonable best efforts to obtain, as promptly as practicable, but in no event
later than 90 days thereafter, the stockholder approval that is necessary under
the rules of the AMEX.


11

--------------------------------------------------------------------------------


8. Adjustment in Connection Sales by a Designated Person. So long as any Note is
outstanding, if at any time on or after the Issuance Date any Designated Person,
directly or indirectly, sells, transfers or disposes of shares of Common Stock
or Common Stock Equivalents other than a Permitted Designated Person Sale and on
the Measurement Date for such sale, transfer or disposition the Purchase Price
in effect on such Measurement Date is greater than the Computed Market Price on
such Measurement Date, then, subject to the next succeeding sentence, the
Purchase Price shall be reduced to such Computed Market Price, such adjustment
to become effective immediately after the opening of business on the day
following the Measurement Date. If a reduction of the Purchase Price to such
Computed Market Price pursuant to the immediately preceding sentence would
require the Company to seek stockholder approval of the transactions
contemplated by the Note Purchase Agreement pursuant to Rule 713 of the AMEX and
the Stockholder Approval has not yet been obtained, then the Purchase Price
shall be reduced to a price equal to the Conversion Price (as defined in the
Note) then in effect until such time as the Stockholder Approval is obtained at
which time the Purchase Price shall be reduced to such Computed Market Price.
The Company shall inform the Holder immediately by phone and electronic
transmission upon becoming aware of any sale, transfer or disposition of any
shares of Common Stock or Common Stock Equivalents by any Designated Person and
will follow up with formal written notice to the Holder pursuant to Section 23.


9. Effect of Reclassification, Consolidation, Merger or Sale. 


(a) If any of the following events occur, namely:


(i)  any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination),


(ii)  any consolidation, merger statutory exchange or combination of the Company
with another corporation as a result of which holders of Common Stock shall be
entitled to receive stock, securities or other property or assets (including
cash) with respect to or in exchange for such Common Stock, or


12

--------------------------------------------------------------------------------


(iii)  any sale or conveyance of the properties and assets of the Company as, or
substantially as, an entirety to any other Person as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock,


then the Company or the successor or purchasing Person, as the case may be,
shall execute with the Holder a written agreement providing that:


(x)  this Warrant shall thereafter entitle the Holder to purchase the kind and
amount of shares of stock and Other Securities or property or assets (including
cash) receivable upon such reclassification, change, consolidation, merger,
statutory exchange, combination, sale or conveyance by the holder of a number of
shares of Common Stock issuable upon exercise of this Warrant (assuming, for
such purposes, a sufficient number of authorized shares of Common Stock
available to exercise this Warrant) immediately prior to such reclassification,
change, consolidation, merger, statutory exchange, combination, sale or
conveyance assuming such holder of Common Stock did not exercise such holder's
rights of election, if any, as to the kind or amount of securities, cash or
other property receivable upon such consolidation, merger, statutory exchange,
combination, sale or conveyance (provided that, if the kind or amount of
securities, cash or other property receivable upon such consolidation, merger,
statutory exchange, sale or conveyance is not the same for each share of Common
Stock in respect of which such rights of election shall not have been exercised
(“non-electing share”), then for the purposes of this Section 8 the kind and
amount of securities, cash or other property receivable upon such consolidation,
merger, statutory exchange, sale or conveyance for each non-electing share shall
be deemed to be the kind and amount so receivable per share by a plurality of
the non-electing shares),


(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company's obligations under this
Warrant and the Note Purchase Agreement and


(z) if registration or qualification is required under the 1933 Act or
applicable state law for the public resale by the Holder of such shares of stock
and Other Securities so issuable upon exercise of this Warrant, such
registration or qualification shall be completed prior to such reclassification,
change, consolidation, merger, statutory exchange, combination or sale.


Such written agreement shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Warrant. If, in the case of any such reclassification, change, consolidation,
merger, statutory exchange, combination, sale or conveyance, the stock or other
securities or other property or assets receivable thereupon by a holder of
shares of Common Stock includes shares of stock, other securities, other
property or assets of a Person other than the Company or any such successor or
purchasing Person, as the case may be, in such reclassification, change,
consolidation, merger, statutory exchange, combination, sale or conveyance, then
such written agreement shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holder as the
Board of Directors shall reasonably consider necessary by reason of the
foregoing.


13

--------------------------------------------------------------------------------


(b) The above provisions of this Section 9 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, combinations, sales and
conveyances.


(c) If this Section 9 applies to any event or occurrence, Section 5 shall not
apply.


10. Tax Adjustments. The Company may make such reductions in the Purchase Price,
in addition to those required by Sections 4, 5, 6, 7 and 8 as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.


11. Minimum Adjustment. (a) No adjustment in the Purchase Price (and no related
adjustment in the number of shares of Common Stock which may thereafter be
purchased upon exercise of this Warrant) shall be required unless such
adjustment would require an increase or decrease of at least 1% in the Purchase
Price; provided, however, that any adjustments which by reason of this Section
11 are not required to be made shall be carried forward and taken into account
in any subsequent adjustment. All such calculations under this Warrant shall be
made by the Company and shall be made to the nearest cent or to the nearest one
hundredth of a share, as the case may be.


(b) No adjustment need be made for a change in the par value of the Common Stock
or from par value to no par value or from no par value to par value.


12. Notice of Adjustments. Whenever the Purchase Price is adjusted as herein
provided, the Company shall promptly, but in no event later than five Trading
Days thereafter, give a notice to the Holder setting forth the Purchase Price
and number of shares of Common Stock which may be purchased upon exercise of
this Warrant after such adjustment and setting forth a brief statement of the
facts requiring such adjustment but which such statement shall not include any
information which would be material non-public information for purposes of the
1934 Act. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.


13. Further Assurances. The Company will take all action that may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and nonassessable shares of stock, free from all taxes, liens and charges
with respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.


14. Notice to Holder Prior to Certain Actions. In case on or after the Issuance
Date:


(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock (other than in cash out of retained earnings); or


14

--------------------------------------------------------------------------------


(b) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any share of any class or any
other rights or warrants; or


(c) the Board of Directors shall authorize any reclassification of the Common
Stock (other than a subdivision or combination of its outstanding Common Stock,
or a change in par value, or from par value to no par value, or from no par
value to par value), or any consolidation or merger or other business
combination transaction to which the Company is a party and for which approval
of any stockholders of the Company is required, or the sale or transfer of all
or substantially all of the assets of the Company; or


(d) there shall be pending the voluntary or involuntary dissolution, liquidation
or winding-up of the Company;


the Company shall give the Holder, as promptly as possible but in any event at
least ten Trading Days prior to the applicable date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, other business
combination transaction, sale, transfer, dissolution, liquidation or winding-up
is expected to become effective or occur, and the date as of which it is
expected that holders of Common Stock of record who shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such reclassification, consolidation, merger, other business combination
transaction, sale, transfer, dissolution, liquidation or winding-up shall be
determined. Such notice shall not include any information which would be
material non-public information for purposes of the 1934 Act. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such dividend, distribution, reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. In the case of any such action
of which the Company gives such notice to the Holder or is required to give such
notice to the Holder, the Holder shall be entitled to give a subscription form
to exercise this Warrant in whole or in part that is contingent on the
completion of such action.


15. Reservation of Stock, etc., Issuable on Exercise of Warrants. The Company
will at all times reserve and keep available out of its authorized but unissued
shares of capital stock, solely for issuance and delivery on the exercise of
this Warrant, a sufficient number of shares of Common Stock (or Other
Securities) to effect the full exercise of this Warrant and the exercise,
conversion or exchange of all other Common Stock Equivalents from time to time
outstanding (or Other Securities), and if at any time the number of authorized
but unissued shares of Common Stock (or Other Securities) shall not be
sufficient to effect such exercise, conversion or exchange, the Company shall
take such action as may be necessary to increase its authorized but unissued
shares of Common Stock (or Other Securities) to such number as shall be
sufficient for such purposes.


16. Transfer of Warrant. This Warrant shall inure to the benefit of the
successors to and assigns of the Holder. This Warrant and all rights hereunder,
in whole or in part, are registrable at the office or agency of the Company
referred to below by the Holder in person or by his duly authorized attorney,
upon surrender of this Warrant properly endorsed accompanied by an assignment
form in the form attached to this Warrant, or other customary form, duly
executed by the transferring Holder.


15

--------------------------------------------------------------------------------


17. Register of Warrants. The Company shall maintain, at the principal office of
the Company (or such other office as it may designate by notice to the Holder),
a register in which the Company shall record the name and address of the Person
in whose name this Warrant has been issued, as well as the name and address of
each successor and prior owner of such Warrant. The Company shall be entitled to
treat the Person in whose name this Warrant is so registered as the sole and
absolute owner of this Warrant for all purposes.


18. Exchange of Warrant. This Warrant is exchangeable, upon the surrender hereof
by the Holder at the office or agency of the Company referred to in Section 16,
for one or more new Warrants of like tenor representing in the aggregate the
right to subscribe for and purchase the number of shares of Common Stock which
may be subscribed for and purchased hereunder, each of such new Warrants to
represent the right to subscribe for and purchase such number of shares as shall
be designated by the Holder at the time of such surrender.


19. Replacement of Warrant. On receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of this Warrant and (a) in the case of loss, theft or destruction, of
indemnity from the Holder reasonably satisfactory in form to the Company (and
without the requirement to post any bond or other security), or (b) in the case
of mutilation, upon surrender and cancellation of this Warrant, the Company will
execute and deliver to the Holder a new Warrant of like tenor without charge to
the Holder.


20. Warrant Agent. The Company may, by written notice to the Holder, appoint the
transfer agent and registrar for the Common Stock as the Company's agent for the
purpose of issuing Common Stock (or Other Securities) on the exercise of this
Warrant pursuant to Section 2, and the Company may, by written notice to the
Holder, appoint an agent having an office in the United States of America for
the purpose of exchanging this Warrant pursuant to Section 18, and replacing
this Warrant pursuant to Section 19, or any of the foregoing, and thereafter any
such exchange or replacement, as the case may be, shall be made at such office
by such agent.


21. Remedies.  The Company stipulates that the remedies at law of the Holder in
the event of any default or threatened default by the Company in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced (x) by a decree for
the specific performance of any agreement contained herein, including, without
limitation, a decree for issuance of the shares of Common Stock (or Other
Securities) issuable upon exercise of this Warrant or (y) by an injunction
against a violation of any of the terms hereof or (z) otherwise.


22. No Rights or Liabilities as a Stockholder. This Warrant shall not entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
Nothing contained in this Warrant shall be construed as conferring upon the
Holder the right to vote or to consent or to receive notice as a stockholder of
the Company on any matters or with respect to any rights whatsoever as a
stockholder of the Company. No dividends or interest shall be payable or accrued
in respect of this Warrant or the interest represented hereby or the Common
Stock (or Other Securities) purchasable hereunder until, and only to the extent
that, this Warrant shall have been exercised in accordance with its terms.


16

--------------------------------------------------------------------------------


23. Notices, etc. All notices and other communications from the Company to the
Holder shall be in writing and delivered personally, by confirmed facsimile, by
a nationally recognized overnight courier service or mailed by first class
certified mail, postage prepaid, at such facsimile telephone number or address
as may have been furnished to the Company in writing by the Holder or at such
facsimile telephone number or the address shown for the Holder on the register
of Warrants referred to in Section 17.


24. Transfer Restrictions. This Warrant has not been and is not being registered
under the provisions of the 1933 Act or any state securities laws and this
Warrant may not be transferred prior to the end of the holding period applicable
to sales hereof under Rule 144(k) unless (1) the transferee is an “accredited
investor” (as defined in Regulation D under the 1933 Act) and (2) the Holder
shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that
this Warrant may be sold or transferred without registration under the 1933 Act.
Prior to any such transfer, such transferee shall have represented in writing to
the Company that such transferee has requested and received from the Company all
information relating to the business, properties, operations, condition
(financial or other), results of operations or prospects of the Company deemed
relevant by such transferee; that such transferee has been afforded the
opportunity to ask questions of the Company concerning the foregoing and has had
the opportunity to obtain and review the Registration Statement and the
prospectus related thereto, each as amended or supplemented to the date of
transfer to such transferee, and the reports and other information concerning
the Company which at the time of such transfer have been filed by the Company
with the SEC pursuant to the 1934 Act and which are incorporated by reference in
such prospectus as of the date of such transfer. If such transfer is intended to
assign the rights and obligations of the Holder under Section 5,8,9 and 10 of
the Note Purchase Agreement, such transfer shall otherwise be made in compliance
with the applicable provisions of the Note Purchase Agreement.


25. Rule 144A Information Requirement. Within the period prior to the expiration
of the holding period applicable to sales hereof under Rule 144(k) under the
1933 Act (or any successor provision), the Company covenants and agrees that it
shall, during any period in which it is not subject to Section 13 or 15(d) under
the 1934 Act, make available to the Holder and the holder of any shares of
Common Stock issued upon exercise of this Warrant which continue to be
Restricted Securities in connection with any sale thereof and any prospective
purchaser of this Warrant from the Holder, the information required pursuant to
Rule 144A(d)(4) under the 1933 Act upon the request of the Holder and it will
take such further action as the Holder may reasonably request, all to the extent
required from time to time to enable the Holder to sell this Warrant without
registration under the 1933 Act within the limitation of the exemption provided
by Rule 144A, as Rule 144A may be amended from time to time. Upon the request of
the Holder, the Company will deliver to the Holder a written statement as to
whether it has complied with such requirements.


17

--------------------------------------------------------------------------------


26. Legend. The provisions of Section 5(b) of the Note Purchase Agreement and
the related definitions of capitalized terms used therein and defined in the
Note Purchase Agreement are by this reference incorporated herein as if set
forth in full at this place.


27. Amendment; Waiver. (a) This Warrant and any terms hereof may be changed,
modified or amended only by an instrument in writing signed by the party against
which enforcement of such change, modification or amendment is sought.
Notwithstanding anything to the contrary contained herein, no amendment or
waiver shall increase or eliminate the Restricted Ownership Percentage, whether
permanently or temporarily, unless, in addition to complying with the other
requirements of this Warrant, such amendment or waiver shall have been approved
in accordance with the General Corporation Law of the State of Delaware and the
Company's By-laws by holders of the outstanding shares of Common Stock entitled
to vote at a meeting or by written consent in lieu of such meeting.


(b) Any term or condition of this Warrant may be waived by the Holder or Company
at any time if the waiving party is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Warrant, in any one or more instances,
will be deemed to be or construed as a waiver of the same or any other term or
condition of this Warrant on any future occasion.


28. Miscellaneous. This Warrant shall be construed and enforced in accordance
with and governed by the internal laws of the State of New York. The headings,
captions and footers in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.


29. Attorneys' Fees. In any litigation, arbitration or court proceeding between
the Company and Holder relating hereto, the prevailing party shall be entitled
to attorneys’ fees and expenses and all costs of proceedings incurred in
enforcing this Warrant.




[Signature Page Follows]

 

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
its behalf by one of its officers thereunto duly authorized.
 
 
 

        EMAGIN CORPORATION  
   
   
  Date: July 21, 2006 By:   /s/ Gary W. Jones  

--------------------------------------------------------------------------------

Name: Gary W. Jones   Title: Chief Executive Officer 


 

19

--------------------------------------------------------------------------------




ASSIGNMENT


For value                                 hereby sell(s), assign(s) and
transfer(s) unto                                 (Please insert social security
or other Taxpayer Identification Number of assignee:
                               ) the attached original, executed Warrant to
purchase                           share of Common Stock of eMagin Corporation,
a Delaware corporation (the “Company”), and hereby irrevocably constitutes and
appoints                                 attorney to transfer the Warrant on the
books of the Company, with full power of substitution in the premises.


In connection with any transfer of the Warrant within the period prior to the
expiration of the holding period applicable to sales thereof under Rule 144(k)
under the 1933 Act (or any successor provision) (other than any transfer
pursuant to a registration statement that has been declared effective under the
1933 Act), the undersigned confirms that such Warrant is being transferred:


[ ] To the Company or a Subsidiary; or


[ ] To an “accredited investor” (as defined in Regulation D under the 1933 Act)
pursuant to and in compliance with the 1933 Act; or


[ ] Pursuant to and in compliance with Rule 144 under the 1933 Act;


and unless the box below is checked, the undersigned confirms that, to the
knowledge of the undersigned, such Warrant is not being transferred to an
“affiliate” (as defined in Rule 144 under the 1933 Act) of the Company.


[ ] The transferee is an affiliate of the Company.
 
Capitalized terms used in this Assignment and not defined in this Assignment
shall have the respective meanings provided in the Warrant.


 

 

 Dated: ____________________________________
 NAME:____________________________________________      
 ____________________________________________________________  
 Signature(s)
   

 
 


--------------------------------------------------------------------------------





Exhibit 1


FORM OF SUBSCRIPTION


EMAGIN CORPORATION


(To be signed only on exercise of Warrant)



 TO:  eMagin Corporation
 
 10500 N.E. 8th Street, Suite 1400    Bellevue, WA 98004

 
    


Attention: Chief Financial Officer


Facsimile No.: (425) 749-3601


1. The undersigned Holder of the attached original, executed Warrant hereby
elects to exercise its purchase right under such Warrant with respect to
                             shares (the “Exercise Shares”) of Common Stock, as
defined in the Warrant, of eMagin Corporation, a Delaware corporation (the
“Company”).


2. The undersigned Holder (check one):


q    (a) elects to pay the Aggregate Purchase Price for such shares of Common
Stock (i) in lawful money of the United States or by the enclosed certified or
official bank check payable in United States dollars to the order of the Company
in the amount of $                          , or (ii) by wire transfer of United
States funds to the account of the Company in the amount of
$                            , which transfer has been made before or
simultaneously with the delivery of this Form of Subscription pursuant to the
instructions of the Company;

 
or

 
q    (b) elects to receive shares of Common Stock having a value equal to the
value of the Warrant calculated in accordance with Section 2(b) of the Warrant.
 


3. Please issue a stock certificate or certificates representing the appropriate
number of shares of Common Stock in the name of the undersigned or in such other
name(s) as is specified below:



--------------------------------------------------------------------------------


 
Name:_________________________________________________________________


Address_______________________________________________________________


 


Social Security or Tax Identification Number (if any):
 
____________________________________________________________

 






Dated:                                                        ________________________________________________________   
(Signature must conform to name of Holder as
specified on the face of the Warrant)


________________________________________________________ 

(Address)